Title: From Thomas Jefferson to Van Staphorst & Hubbard, 9 June 1792
From: Jefferson, Thomas
To: Van Staphorst & Hubbard



Gentlemen
Philadelphia June 9. 1792.

When I was at Amsterdam you were so good as to make me acquainted with a Mr. Herman Hend Damen, a merchant-broker, connected with you, who, being from the Palatinate, informed me he could at any time procure any number of emigrants from that country to come over on certain conditions then mentioned between us, or others equivalent: and that he would undertake to send me any number whenever I should be in readiness, on paying him 10. guineas each at Amsterdam or 11. guineas at the port of delivery, in lieu of all charges  of procuring and transporting them. Being not yet in a situation to avail myself of this proposal, it is not for myself that I mention it to you, but for the Commissioners of the new city of Washington on the Patowmac, which is to be our future seat of government. These gentlemen having occasion for a number of labouring people, tradesmen and others, I informed them that I thought by addressing themselves to Mr. Damen himself, or to him through you, they could probably be furnished. They therefore propose to do it, and will specify the kind of people they want, the number, and the conditions; and the object being interesting to our government, I take the liberty of adding, to their sollicitations for your attention and aid herein, those of, Gentlemen, your most obedient humble servt

Th: Jefferson

